Citation Nr: 0517128	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision found that new and material 
evidence had not been presented to reopen a claim for 
entitlement to service connection for a back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's July 1999 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a back disorder, 
was not appealed following notice of denial to the veteran.

3.  The evidence received since the RO's July 1999 decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The RO decision of July 1999, which found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2004).

2.  Evidence received since the July 1999 decision is not new 
and material, and the claim for entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate her claim, 
as well as an explanation of what evidence was to be provided 
by her and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish that new and material evidence has been submitted 
to reopen a claim for service connection.  In addition, such 
documents also included the requirements necessary to 
establish service connection.  The VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in April 2002 before the September 
2002 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at the RO in May 2004.  
She was afforded a VA examination, and the examination report 
includes an opinion regarding the cause of her disability.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains her 
service medical records and her available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran complained 
of recurrent back pain on her July 1991 report of medical 
history, which was completed by the veteran in conjunction 
with her separation examination.  The July 1991 separation 
examination report noted that the veteran's spine was normal.  
Service medical records are otherwise silent with regard to 
complaints, findings or treatment associated with the 
veteran's back.

An October 1991 VA examination report indicated that the 
veteran first began complaining of low back pain in 1989.  On 
examination, there appeared to be no objective abnormality of 
the low back.  The diagnosis was chronic intermittent low 
back pain.

An October 1991 rating decision denied service connection for 
a back disorder noting that no treatment was noted in service 
and there was no currently diagnosed back disability for 
which service connection could be granted.

VA treatment records dated from October 1991 through March 
1999 did not contain any reference to complaints, findings or 
treatment associated with the low back.

A July 1999 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disorder.  The decision stated that 
treatment records received since service "did not reflect 
service incurrence."

VA treatment records from April 1999 through August 2002 did 
not contain references to complaints, findings or treatment 
associated with a back disorder.

A February 2001 rating decision granted service connection 
for a hysterectomy secondary to a right ovarian cyst and 
menorrhagia, with an assigned rating of 30 percent.

An April 2001 VA examination report noted that the examiner 
reviewed the claims folder.  The veteran reported that she 
fell in service in July 1988 and injured her leg and back.  
She stated that she had experienced intermittent back pain 
since.  X-rays of the lumbar spine were interpreted as 
showing that the veteran had a minimal left sided scoliosis 
that was in all probability positional.  Also noted was a 
mild to moderate exaggeration of lumbar lordosis.  The 
vertebrae were normal and the disc spaces were well 
maintained.  The examiner noted there "may be some minimal 
irregularity of the facet joints in the lower lumbar and 
lumbosacral areas that is at L5-S1, but these [did] not 
appear to be abnormal as such."  The examiner went on to 
indicate that, based on the clinical and radiological 
examinations, the veteran had chronic intermittent low back 
pain of unknown etiology.  Her lumbosacral examination was 
noted to be normal.

The April 2001 VA examiner specifically indicated that the 
veteran's discomfort did not appear to be caused by "very 
minimal and early evidence of degenerative changes of the 
facet joints."

The April 2001 VA examiner went on to note that the veteran 
had numerous documentations of pelvic problems.  He stated 
that it was "a well known fact that pelvic problems 
originating from genitourinary areas can be manifested by low 
back pain.  Whether her low back pain is of that origin is 
not possible for me to say."  He went on to note that 
"based on the history available, perusal of records and both 
clinical and radiological examination [he was] unable to say 
whether or not [the veteran's] back pain has any foundation 
in her years in active duty.  Certainly there [was] nothing 
to indicate that there was any type of significant injury to 
her low back that has continued to manifest with these 
symptoms.  On the other hand there seems to be a reasonable 
amount of evidence indicating that this [veteran] had had 
pelvic problems and that her low back pain could be related 
to those is a probability and possibility that [the examiner 
could] not discount."

The veteran testified before a hearing officer at a hearing 
held at the RO in May 2004.  The veteran reported falling and 
injuring her leg and back during service.  She stated that 
she was more concerned with seeking treatment for her leg 
because it hurt more and she could not move it at first.  She 
testified that the pain affected her low back.  She stated 
that she had not been diagnosed with anything, but her back 
continued to hurt.  She reported that she had gone on sick 
call for back pain on a few occasions, but the pain was 
attributed to menstrual cramps and not a back problem.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1999.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disorder in July 1999, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's July 1999 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Initially, the Board notes that service connection for a back 
disorder was initially denied in an October 1991 rating 
decision on the basis that no inservice incurrence was shown 
and there was no current disability for which service 
connection could be granted.  Of record at the time of the 
this denial were the veteran's service medical records and an 
October 1991 VA examination report.  Records submitted and 
considered in the July 1999 rating decision included VA 
treatment records from October 1991 through March 1999.  
Submitted with the current claim are VA treatment records 
from April 1999 through August 2002, an April 2001 VA 
examination report, and the veteran's statements and 
testimony before a hearing officer at a hearing held in May 
2003.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  The Board notes 
that while the October 1991 rating decision noted that there 
was no inservice incurrence noted in the service medical 
records, the veteran's claim was primarily denied on the 
basis that there was no currently diagnosed disability for 
which service connection could be granted.  This is still the 
case.  The Board notes that the April 2001 VA examiner 
specifically noted that the veteran's lumbosacral examination 
was essentially normal.  He stated that the veteran 
experienced chronic low back pain of an unknown etiology.  
Clinical and radiological examinations were noted to be 
essentially normal.  Although some "very minimal and early 
evidence of degenerative changes of the facet joints" was 
noted, the April 2001 VA examiner specifically noted that 
such changes did not appear to be the underlying cause of the 
veteran's complaints.  The evidence of record still does not 
contain clinical indications of a structural pathology to 
which the veteran's complaints of back pain may be 
attributed.  In the absence of such, there is still no record 
of a disability for which service connection may be granted.  
Moreover, the April 2001 VA examiner noted that "based on 
the history available, perusal of records and both clinical 
and radiological examination [he was] unable to say whether 
or not [the veteran's] back pain has any foundation in her 
years in active duty.  Certainly there is nothing to indicate 
that there was any type of significant injury to her low back 
that has continued to manifest with these symptoms."  As 
such, references to minimal scoliosis and exaggerated lumbar 
lordosis, as well as irregularities and degeneration 
involving facet joints, cannot reasonably be viewed as having 
inservice onset or origins and as otherwise forming a tenable 
basis for reopening this claim.

The Board has considered, given certain of the April 2001 VA 
examiner's comments, whether in fairness to the veteran her 
claim should be reopened.  Such comments referring to the 
"fact that pelvic problems originating from genitourinary 
areas can be manifested by low back pain.  Whether her low 
back pain is of that origin is not possible for me to say."  
He went on to note that "there seems to be a reasonable 
amount of evidence indicating that this [veteran] had had 
pelvic problems and that her low back pain could be related 
to those is a probability and possibility that [the examiner 
could] not discount."  However, even considering the 
possibility that there is pain in the region of the low back 
attributable to the service connected pelvic disability, such 
pain would be contemplated by the rating assigned thereto.  
There is still no evidence of a clinically discernible 
structural pathology constituting a disability that is shown 
to be due either to service or a service connected disability 
for which service connection may be granted.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen her claim of service connection for a back disorder 
since the added evidence neither raises a reasonable 
possibility of substantiating the claim, nor must it be 
considered in the interest of fairness to the veteran.  38 
C.F.R. § 3.156.  The Board notes that the veteran is free to 
reopen her claim at a future time in the event that evidence 
of an appropriate nature should eventually be developed.


ORDER

New and material evidence has not been presented to reopen 
the claim for entitlement to service connection for a back 
disorder.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


